Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 1/5/2021 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US Pub No. 2016/0322527)	
	Regarding Claim 1, Hwang et al. teaches a solar cell panel [Fig. 5, 0017], comprising:

	a sealing member sealing the plurality of solar cell strings [130, Fig. 2, 0038];
	a first cover member [110, Fig. 2, 0038] positioned on one surface of the plurality of solar cell strings on the sealing member [130, Fig. 2, 0038]; and
	a second cover member [200, Fig. 2, 0038] positioned on other surface of the plurality of solar cell strings on the sealing member [130, Fig. 2, 0038],
	wherein the plurality of wiring members include a plurality of first wiring members each having a first width (w1), and at least one second wiring member each having a second width (w2) less than the first width (w1) [plurality of 142, Fig. 5, 0087, in figure 5, there are 9 wiring members 142, the 7 inner wiring members 142 are the first wiring members, and the outer 2 are the second wiring members, 142 is taught as having width of 250 to 500 um, 0099]	
	wherein the plurality of solar cell strings include a first solar cell string positioned adjacent to a first edge of the solar cell panel in a second direction intersecting the first direction and a second solar cell string positioned adjacent to a second edge of the solar cell panel in the second direction [Fig. 1 and Fig. 5, 0038, 0087],
	wherein, in at least one of a plurality of first solar cells included in the first solar cell string, the second wiring member is positioned adjacent to a first side of a first solar cell adjacent to the first edge [Fig. 1 and Fig. 5, 0038, 0087], and
	wherein, in at least one of a plurality of second solar cells included in the second solar cell string  the second wiring member is positioned adjacent to a second side of a second solar cell adjacent to the second edge [Fig. 1 and Fig. 5, 0038, 0087]

	Regarding Claim 3,  Hwang et al. is silent on wherein, in the first solar cell, the second wiring member is provided in one or a plural in a region that extends from the first side to about 15% of a width of the first solar cell along the second direction, and
	wherein, in the second solar cell, the second wiring member is provided in one or a plural in a region that extends from the second side to about 15% of a width of the second solar cell along the second direction.
	As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting  the position and dimensions of the wiring member on the solar cell , with said construction cost and operating efficiency both changing as the position and dimensions of the wiring member on the solar cell are changed, the precise the position and dimensions of the wiring member on the solar cell would have been considered a result effective variable by one having ordinary 
	Regarding Claim 4, Hwang et al. teaches wherein a ratio (w2/w1) of the second width (w2) of the second wiring member to the first width (w1) of the first wiring member is about 0.5 or more Each of 142 in figure 5, can have a width of 250 to 500 um [0099] overlapping the claimed ratio of w2/w1.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 5, Hwang et al. teaches wherein the ratio (w2/ w1) of the second width (w2) of the second wiring member to the first width (w1) of the first wiring member is about 0.6 to about 0.9. Each of 142 in figure 5, can have a width of 250 to 500 um [0099] overlapping the claimed ratio of w2/w1.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 6, Hwang et al. teaches wherein the first width (w1) of the first wiring member is about 250 um to 500 um overlapping the claimed 200um to about 500um [0099], or
	wherein the first or second wiring member has a circular or rounded part [Fig. 6]
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 7, Hwang et al. teaches wherein a number of the second wiring member is less than a number of the first wiring member [See 142 in figure 5, there are 9 wiring member 142 in figure 5, outer 142 which are second wiring members, and inner 142 are the first wiring members]
	Regarding Claim 9, Hwang et al. teaches wherein each of the first and second cover members includes a glass substrate [110, Fig. 2, 0043].
	Regarding Claim 10, Hwang et al. teaches wherein, in the first and second solar cells, the second wiring member is positioned to be adjacent to the first side of the first solar cell and the second side of the second solar cell, and is not positioned to be adjacent to a second side of the first solar cell and a first side of the second solar cell, or
	wherein, in the first and second solar cells, the second wiring member is positioned to be adjacent to the first side and the second side of the first solar cell and the first side and the second side of the second solar cell, respectively [Fig. 5, 0017]
	Regarding Claim 11, Hwang et al. teaches wherein the plurality of solar cell strings further include at least one inner solar cell string positioned between the first solar cell string and the second solar cell string, and

	Regarding Claim 12, Hwang et al. teaches wherein each of the first and second solar cells includes:
	a semiconductor substrate [10, Fig. 3, 0051];
	a conductive type region [20, Fig. 3, 0050-0051] positioned at one surface of the semiconductor substrate [10, Fig. 3, 0051] or on the one surface of the semiconductor substrate [10, Fig. 3, 0051]; and
	an electrode [48, Fig. 3, 0048] electrically connected to the conductive type region [20, Fig. 3, 0050-0051],
wherein the electrode includes:
	a plurality of finger lines [42a, Fig. 18, 0090-0091] parallel to each other; and
	a plurality of bus bars [42b, Fig. 18, 0090-0091] respectively including a plurality of pads [422a, Fig. 14, 0111] electrically connected to the plurality of finger lines and positioned along a direction intersecting the plurality of finger lines [Fig. 14, Fig. 18], and
	Hwang et al. is silent on wherein at least one of a size and a number of the plurality of pads of a bus bar corresponding to the second wiring member among the plurality of bus bar is greater than a size and a number of the plurality of pads of a bus bar corresponding to the first wiring member among the plurality of bus bars.
	As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting  the dimensions of the wiring members and busbars on the solar cell , with said construction cost and operating efficiency both changing as the dimensions of the wiring members and busbars on the solar cell are changed, the precise dimensions of the wiring members and busbars on the solar cell would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed 
	Regarding Claim 13,   Hwang et al. teaches a solar cell panel [Fig. 5, 0017], comprising:
	a plurality of solar cells and a plurality of wiring members connecting the plurality of solar cells in a first direction [Fig. 5];
	a sealing member [130, Fig. 2, 0038] disposed on first and second surfaces of the plurality of solar cells [Fig. 2];
	a first cover member [110, Fig. 2, 0038] positioned on the sealing member [130, Fig. 2, 0038] that is on the first surface of the plurality of solar cells [Fig. 2]; and
	a second cover [200, Fig. 2, 0038] member positioned on the sealing member that is on the second surface of the plurality of solar cells [Fig. 2],
	wherein the plurality of wiring members include a plurality of first wiring members each having a first width (w1), and at least one second wiring member each having a second width (w2) less than the first width (w1) [plurality of 142, Fig. 5, 0087, in figure 5, there are 9 wiring members 142, the 7 inner wiring members 142 are the first wiring members, and the outer 2 are the second wiring members, 142 is taught as having width of 250 to 500 um, 0099]	

	wherein, in at least one of a plurality of first solar cells included in the first solar cell string, the second wiring member is positioned adjacent to a first side of a first solar cell adjacent to the first edge [Fig. 1 and Fig. 5, 0038, 0087], and
	wherein, in at least one of a plurality of second solar cells included in the second solar cell string_ the second wiring member is positioned adjacent to a second side of a second solar cell adjacent to the second edge [Fig. 1 and Fig. 5, 0038, 0087]
	As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting  the position and dimensions of the wiring member on the solar cell , with said construction cost and operating efficiency both changing as the position and dimensions of the wiring member on the solar cell are changed, the precise the position and dimensions of the wiring member on the solar cell would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “and at least one second wiring member each having a second width (w2) less than the first width (w1)” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, position and dimensions of the wiring member on the solar cell of Hwang et al. to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	
Regarding Claim 15, Hwang et al. is silent on wherein, in the first solar cell, the second wiring member is provided in one or a plural in a region that extends from the first side to about 15% of a width of the first solar cell along the second direction, and
	wherein, in the second solar cell, the second wiring member is provided in one or a plural in a region that extends from the second side to about 15% of a width of the second solar cell along the second direction.
	As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting  the position and dimensions of the wiring member on the solar cell , with said construction cost and operating efficiency both changing as the position and dimensions of the wiring member on the solar cell are changed, the precise the position and dimensions of the wiring member on the solar cell would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein, in the first solar cell, the second wiring member is provided in one or a plural in a region that extends from the first side to about 15% of a width of the first solar cell along the second direction, and wherein, in the second solar cell, the second wiring member is provided in one or a plural in a region that extends from the second side to about 15% of a width of the second solar cell along the second direction.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, position and dimensions of the wiring member on the solar cell of Hwang et al. to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding Claim 16, Hwang et al. teaches wherein a ratio (w2/ w1) of the second width (w1) of the second wiring member to the first width (w1) of the first wiring member is about 0.5 or more. Each of 142 in figure 5, can have a width of 250 to 500 um [0099] overlapping the claimed ratio of w2/w1.
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 17, Hwang et al. teaches wherein the ratio (w2/ w1) of the second width (w2) of the second wiring member to the first width (w1) of the first wiring member is about 0.6 to about 0.9. Each of 142 in figure 5, can have a width of 250 to 500 um [0099] overlapping the claimed ratio of w2/w1.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 18, Hwang et al. teaches wherein the first width of the first wiring member  (w1) is about 250 um to 500 um overlapping the claimed 200um to about 500um [0099], or
	wherein the first or second wiring member has a circular or rounded part [Fig. 6]
	Regarding Claim 19, Hwang et al. teaches wherein a number of the second wiring member is less than a number of the first wiring member. [See 142 in figure 5, there are 9 wiring member 142 in figure 5, outer 142 which are second wiring members, and inner 142 are the first wiring members]
	Regarding Claim 21, Hwang et al. is silent on wherein a width of the plurality of pads of the bus bar corresponding to the at least one second wiring member is greater than the second width (w2) in the second direction [Fig. 7, 0119]
Claim 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US Pub No. 2016/0322527) in view of Bunea (US Pub No. 2011/0048505)
Regarding Claim 8, Hwang et al. is silent on wherein a thickness of the sealing member positioned on one side of the solar cell panel is two times or less with respect to the first width (w1) of the first wiring member.
	Bunea et al. teaches a sealing member [Encapsulant 203, Fig. 2, 0034-0035] with a thickness of about 450 um [0034-0035].
	It would have been obvious to one of ordinary skill in the art before the filing of the invention modify the sealing member of Hwang et al. with the thickness of the sealing member of Bunea et al. as it is merely the selection of a known sealing member thickness for solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
	As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting  the position and dimensions of the wiring member on the solar cell and the encapsulant of the solar cell , with said construction cost and operating efficiency both changing as the position and dimensions of the wiring member on the solar cell and the encapsulant of the solar cell are changed, the precise the position and dimensions of the wiring member and the encapsulant of the solar cell would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein a thickness of the sealing member positioned on one side of the solar cell panel is two times or less with respect to the first width of the first wiring member.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the position and dimensions of the wiring member on the solar cell and the encapsulant of the solar cell of modified Hwang et al. to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, 
	Regarding Claim 20, Hwang et al. is silent on wherein a thickness of the sealing member positioned on one side of the solar cell panel is two times or less with respect to the first width (w1) of the first wiring member.
	Bunea et al. teaches a sealing member [Encapsulant 203, Fig. 2, 0034-0035] with a thickness of about 450 um [0034-0035].
	It would have been obvious to one of ordinary skill in the art before the filing of the invention modify the sealing member of Hwang et al. with the thickness of the sealing member of Bunea et al. as it is merely the selection of a known sealing member thickness for solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
	As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting  the position and dimensions of the wiring member on the solar cell and the encapsulant of the solar cell , with said construction cost and operating efficiency both changing as the position and dimensions of the wiring member on the solar cell and the encapsulant of the solar cell are changed, the precise position and dimensions of the wiring member and the encapsulant on the solar cell would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “a thickness of the sealing member positioned on one side of the solar cell panel is two times or less with respect to the first width of the first wiring member.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the position and dimensions of the wiring member on the solar cell and the encapsulant of the solar cell of modified Hwang et al. to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where .
Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding the arguments, examiner acknowledges the figure 4 and 7 of the instant application.  Hwang et al. teaches a plurality of 142, Fig. 5, 0087, in figure 5, there are 9 wiring members 142, the 7 inner wiring members 142 are the first wiring members, and the outer 2 are the second wiring members, 142 is taught as having width of 250 to 500 um, 0099, and it is the view of the examiner that one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, position and dimensions of the wiring member on the solar cell of Hwang et al. to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.